Title: To Thomas Jefferson from John Vaughan, 20 December 1806
From: Vaughan, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Philad. 20. Dec 1806
                        
                        The important object of an universal Standard of Weight & Measure has long occupied your thoughts; you will
                            therefore learn with pleasure that I have lately become possessed by purchase from M Hassler- of the French Standard
                            Toise— Metre,— Kylogram & the English Troy Standard—Which may serve as Standards of Comparison, whenever the subject is
                            taken up in this Country. The enclosed, memoir of Mr Hassler explains more fully the authenticity & exactness— For
                            this, I gave 150$. In addition to these I have purchased from him for 50$ the different accot. of the Measurement of
                            degrees in different parts of the World, upon which these Standards have been formed— I have purchased them for our
                            Society, whenever their funds will admit their takeing of them: Concieving it highly proper that the Country should be
                            possessed of them, & that they cannot be so properly placed as in their hands of the Society—
                        M Hassler having been employed with Mr Tralles in the Survey of Swisserland, made use of these measures;
                            measured a large base, & connected former astronomical surveys, by a long series of Triangles— The Revolution
                            interrupted the work, & fortunately for us, his views brought him to this Country & with him a M Tollers— his
                            assistant in the Survey above mentioned & who is an excellent Draftsman— I had (with the recommendation of M Patterson,
                            Ferrer & Garnet as to his talents) & thro’ the interest of my New York friends, contracted with them for the Survey
                            & Elevation of York Island, for the Corperation of New York; the very day he was to set off, having all his instruments
                            prepared he was taken ill at my Office & unable to proceed until the Season was passed & the Corperation changed, so
                            that he since remained unemployed, & has suffered in consequence, having been obliged to dispose of many of his Valuable
                            books & must sell more of them for his support—
                        The intention was so to form the survey that it might hereafter at a Very small expence have been connected
                            with measurements at Albany so as to complete the measuremt of a degree & give this Country an opportunity of doing
                            its part towards the great object of an universal Standard— It is was proposed to fall upon some plan of raising the
                            necessary funds to complete the Albany Portion whilst Ferrer was amongst us—
                        You are the best Judge Sir of the Value of this object, & whether the Government could carry thro’ a plan
                            of this kind on its own acct. or assist towards it— It is highly desireable that when we have such Talents as Hassler
                            possesses, we should be able to give them a useful directions— Those that have been longer amongst us, are so much
                            occupied with their own establishments, thus we can only command occasional attention to objects of this kind.
                        I must refer you to Mr Patterson & Mr Clay— for a more full acct of M Hassler, who is one of the most
                            interesting foreigners we have for a long time had amongst us—
                        I remain D Sir Your friend & Servant
                        
                            Jn Vaughan
                            
                        
                    